Petition for review granted; issues limited.The petition for review is granted. The issue to be briefed and argued is limited to the following: On appellate review in a conservatorship proceeding of a trial court order that must be based on clear and convincing evidence, is the reviewing court simply required to find substantial evidence to support the trial court's order or must it find substantial evidence from which the trial court could have made the necessary findings based on clear and convincing evidence? The request for an order directing depublication of the opinion is denied.